Luke, J.
1. Where the motion to change the venue in a criminal case is based solely upon the ground that an impartial jury can not be obtained in the county where the alleged crime was committed, and the motion is denied by the trial judge, a direct bill of exceptions to that judgment will not lie. Coleman v. George, 140 Ga. 619 (2) (79 S. E. 543); Brannon v. State, 147 Ga. 499 (1) (94 S. E. 759).
2. Under the above ruling the bills of exceptions in these four eases must be dismissed.

Writs of error dismissed.


Broyles, O. J., and Bloodworih, J., concur.

W. A. McClellan, W. 0. Cooper Jr., J. W. Bloodworth, for plaintiffs in error.
Charles H. Garrett, solicitor-general, contra.